Por Cuanto, el pleito de epígrafe era un caso ‘de divorcio en que surgió un incidente.de desacato y en que la Corte de Distrito de Iíu-macao condenó al demandante por desacato por haber desobedecido una orden concediendo alimentos a la demandada;
Por Cuanto, el demandante apeló de la orden de desacato y ahora solicita que se cambie el título del caso de modo que lea “El Pueblo de Puerto Rico v. Francisco Ortiz Stella, ’ ’ alegando que se trata más bien de un desacato criminal que de uno civil;
Por cuanto, en diciembre 24 de 1930 esta Corte rehusó desesti-mar la apelación por-no haberse notificado al apelado, bastando apa-rentemente una notificación al fiscal;
*981Poe Cuanto, habiendo esta Corte prima facie aceptado jurisdic-ción dél recurso el título del caso carece de verdadera importancia;
Pob TANTO, no ha lugar a la moción radicada, dejando a las par-tes en libertad de discutir en su fondo si el pleito es más bien civil o criminal.